Citation Nr: 9906778	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-00 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a disorder 
characterized as stomach ulcers.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hemorrhoids.  

3.  Whether the 10 percent evaluation currently assigned for 
the service-connected hiatal hernia is proper.  

(The issue of an increased rating for postoperative residuals 
of trans-thoracic repair of a ruptured esophagus is the 
subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1964 to February 
1968.  

These appeals come before the Board of Veterans' Appeals 
(Board) from a rating action in August 1997, in which the RO 
denied the veteran's request to reopen the claims of service 
connection for a disorder characterized as "stomach ulcers" 
and hemorrhoids.  (Service connection for these disorders had 
been previously denied by the RO in unappealed decisions of 
August 1970.)  The veteran perfected an appeal with respect 
to these two issues and they were developed and certified to 
the Board for appellate review.  

The veteran has also appealed the rating of 10 percent which 
was assigned by rating action in December 1997, at which time 
the RO granted service connection for hiatal hernia secondary 
to the service-connected trans-thoracic repair of a ruptured 
esophagus, effective from May 24, 1994. August 1998, but 
subsequently withdrew his request in January 1999. The 
veteran perfected an appeal and the issue was developed and 
certified to the Board for appellate review. 

In a decision by the hearing officer in May 1998, service 
connection was established for removal of the 9th rib during 
the thoracotomy.  The hearing officer's decision was 
implemented by rating action in May 1998 and a 10 percent 
evaluation was assigned, effective from August 18, 1993.  The 
veteran and his representative were notified of this decision 
and did not appeal.  Therefore, the issue is not in appellate 
status and will not be addressed herein.  

By rating action in July 1998, the RO determined that there 
was no clear and unmistakable error (CUE) in the August 1970 
rating decision which denied service connection for stomach 
ulcers and hemorrhoids.  In a statement received in August 
1998, the veteran expressed dissatisfaction with the July 
1998 rating decision denying CUE.  This issue is addressed 
further in the remand below.

Finally, the veteran and his representative have raised the 
issue of service connection for an additional disability 
claimed as Barrett's esophagus.  In the Informal Hearing 
Presentation in October 1998, the representative argued that 
the veteran has Barrett's syndrome and that service 
connection should be established on a direct basis or 
secondary to his service-connected gastrointestinal disorder.  
This issue has not been developed for appellate review and is 
referred to the attention of the RO for appropriate action.


REMAND

The August 1997 RO decision which denied the veteran's 
request to reopen the claims of service connection for a 
disorder characterized as "stomach" ulcers and for 
hemorrhoids stated the basis for the decision as follows:  
"[a]s the [new] evidence taken with the earlier received and 
considered evidence does not afford a reasonable basis to 
change the prior decision the same is continued unchanged."  
The RO's decision was consistent with the decision in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), that for evidence to be 
material, it must be "relevant and probative," and "there 
must be a reasonable possibility that the new evidence, when 
viewed in context with all the evidence both old and new, 
would change the outcome."  

However, in a recent decision handed down by the U.S. Court 
of Appeals for the Federal Circuit, Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998) (Federal Circuit), it was concluded 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") erred in 
adopting the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) which expanded the definition of material 
evidence (hereinafter referred to as the Colvin Test) as 
follows:  

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The "bright 
line" rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
Court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.  

The Federal Circuit concluded that the Court of Appeals for 
Veterans Claims erred in that it failed to defer to the 
reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary.  In summary, the 
Federal Circuit Court disapproved of the Colvin test as 
applied to veterans' claims, vacated the Court's decision 
upholding the Board's refusal to reopen Hodge's claim and 
remanded the case for reconsideration by the Court in light 
of the proper regulatory definition of "material evidence."  
In light of the Federal Circuit Court's decision, the RO must 
reconsider the veteran's request to reopen his claims in 
accordance with the criteria found in 38 C.F.R. § 3.156.  

Additionally, the Court has held that when there has been an 
initial RO adjudication of a claim and a NOD has been filed 
as to its denial, thereby initiating the appellate process, 
the claimant is entitled to a statement of the case (SOC) 
regarding the denied issue.  The RO's failure to issue such 
an SOC is a procedural defect requiring remand.  Godfrey v 
Brown, 7 Vet. App. 398, 408 (1995).  Under the circumstances, 
as the veteran filed a timely NOD to the RO's July 1998 
denial of the claim of CUE in the August 1970 rating 
decision, the undersigned finds that such issue must be 
remanded to the RO for the preparation of a SOC.  While this 
issue is not inextricably intertwined with the veteran's 
request to reopen service connection for "stomach" ulcers 
and hemorrhoids, the August 1970 rating decision is the 
underlying rating action from which both claims arise.  
Therefore, if the veteran perfects an appeal with respect to 
the CUE claim, the issues should be consider together in 
order to facilitate expedient disposition of this matter.  In 
doing so, the RO's attention is directed to the veteran's 
specific allegation that the RO erred in 1970 in denying 
service connection for stomach ulcer, whereas the service 
medical records clearly showed the presence of esophageal 
ulcer.  

Furthermore, in Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999), the Court held that the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increased in 
the disability rating is at tissue, the present level of 
disability is of primary importance") is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In this regard, the Board notes that the veteran 
perfected an appeal from the initial grant of service 
connection for hiatal hernia.  While the December 1997 rating 
decision predated Fenderson, consideration must now be given 
to application of a "staged" rating, that is, separate 
ratings for separate periods of time, if appropriate, based 
on the facts found, under the holding in Fenderson.  

It is noted that the veteran and his representative have 
raised the additional issue of service connection for 
Barrett's syndrome.  The Board notes that the VA July 1997 VA 
examination indicated that the veteran may have additional 
gastrointestinal disorders.  The undersigned is unable to 
dissociate those manifestations of the service-connected 
hiatal hernia and disability arising from any co-existing 
disabilities, including the service-connected post-operative 
residuals of trans-thoracic repair of a ruptured esophagus.  
Given the complexity of the medical evidence, medical review 
to distinguish such manifestations would be useful.  

In his substantive appeal of these above issues, in August 
1998, the veteran requested a hearing before a Member of the 
Board, sitting at the RO (Travel Board hearing).  In response 
to the Board's inquiry as to whether he wished a Board 
hearing to present testimony concerning the issue of 
increased rating for post-operative residuals of trans-
thoracic repair of a ruptured esophagus, which are being 
addressed separately, the veteran indicated that he did not.  
While he also said that he did not wish to appear in 
Washington, he did not clearly articulate that he no longer 
desired a Travel Board hearing.  This matter should be 
clarified as well.

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claims are REMANDED to 
the RO for the following actions:  


1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected gastrointestinal 
disabilities since 1997.  Based on his 
response, the RO should attempt to obtain 
copies of all records not already 
contained in the claims folder from the 
identified treatment sources, as well as 
any VA clinical records, and associate 
them with the claims folder.  

2.  The veteran should then be afforded a 
VA examination by a specialist in 
gastroenterology to determine the 
manifestations and severity of the 
service connected hiatal hernia.  Prior 
to such examination, the veteran should 
be notified of the consequences of a 
failure to report for examination as set 
forth in 38 C.F.R. § 3.655 (1998).  

The claims folder must be made available 
to the examiner prior to the examination.  
All indicated tests should be 
accomplished and the findings described 
in detail.  It is imperative that the 
examiner distinguish, to the extent 
possible, between the symptoms due to the 
hiatal hernia and those due to any other 
disorder.  If this is not feasible, the 
examiner should indicate the reasons 
therefor.  

The examiner should indicate whether the 
veteran's hiatal hernia causes persistent 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain, which is productive of 
considerable impairment of health, or 
whether the veteran's symptoms include 
pain, vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of 
health.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  The RO 
should then consider whether the 
assignment of a 10 percent rating for 
hiatal hernia is proper, to include the 
application of "staged" ratings in 
accordance with the guidance of the Court 
expressed in Fenderson, supra.  In the 
event that the veteran fails to appear 
for requested examination, his claim for 
a higher evaluation should be denied, 
pursuant to 3 C.F.R. § 3.655 (1998).

4.  In the event that the veteran is not 
satisfied by the rating(s) assigned to 
hiatal hernia, both he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded the requisite period of 
time within which to respond.  

5.  The RO should again consider the 
issue of whether the veteran submitted 
new and material evidence to reopen his 
claim for service connection for 
"stomach" ulcers and hemorrhoids.  Such 
analysis should be in accordance with the 
provisions of 38 C.F.R. § 3.156 (a) 
(1998).  In doing so, a determination 
should made as to whether the new 
evidence "(1) bears directly or 
substantially on the specific matter, and 
(2) is so significant that it must be 
considered to fairly decide the merits of 
the claim."  See Fossie v. West, 12 Vet. 
App. 1 (1998).  In the event the 
determination is adverse to the veteran, 
both he and his representative should be 
furnished an (SSOC) which addresses this 
issue, fully complying with the 
provisions of 38 U.S.C.A § 7105(d)(1).  
The SSOC must contain a citation to 
38 C.F.R. § 3.156 (a) and a discussion of 
whether new and material evidence has 
been submitted to reopen the claims based 
on this criterion.  If new and material 
evidence is determined to have been 
submitted, the old and new evidence 
should be considered in accordance with 
the provisions of 38 U.S.C.A. § 7261(a).  
The reason(s) for the determination made 
in this case should also be provided.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.  

6.  The RO should also prepare an SOC on 
its denial of whether there was clear and 
unmistakable error (CUE) in the August 
1970 rating decision, setting forth the 
relevant facts, law and regulations and 
reasons for decision.  This SOC should be 
issued to the veteran and his 
representative and they should be 
informed of the need to perfect the 
appeal by timely filing a substantive 
appeal.  If, and only if, a timely 
substantive appeal is properly filed, 
then the case must be referred to the 
Board for appellate consideration.  

7.  Finally, the RO should ascertain from 
the veteran whether he wishes to appear 
at a Travel Board hearing at the RO, or 
before a Board Member in Washington, DC.  
Action should be taken in accordance with 
his request.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).  


- 5 -


